              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES R. SMITH,                         :
          Plaintiff                     :
                                        :             No. 1:18-cv-01751
             v.                         :
                                        :             (Judge Rambo)
RICKEY L. SHERMAN et al.,               :
         Defendants                     :

                              MEMORANDUM

      Plaintiff, James R. Smith, an inmate confined at the State Correctional

Institution at Benner, Bellefonte, Pennsylvania (“SCI-Benner”), filed this civil

action pursuant to 42 U.S.C. § 1983 on August 7, 2018 in the United States District

Court for the Western District of Pennsylvania. (Doc. No. 1.) This case was

transferred to this district on September 5, 2018. (Doc. No. 4.) Pursuant to the

Prison Litigation Reform Act of 1995 (“PLRA”), the Court will perform the

following screening of the complaint.

I.    BACKGROUND

      Plaintiff’s complaint names two Defendants in the caption: (1) SCI-Benner

and (2) Rickey L. Sherman (“Sherman”). (Doc. No. 1-1 at 1.) Sherman appears to

be a fellow inmate incarcerated at SCI-Benner, as the caption of the complaint lists

an inmate number for Sherman. (Id.) Plaintiff alleges that while incarcerated at

SCI-Benner, Sherman engaged in a sexual assault of Plaintiff when he allegedly

grabbed Plaintiff’s private area while Plaintiff was in the prison yard. (Id. at 2.)
                                            1
Plaintiff claims that he filed a complaint with the Department of Corrections

pursuant to the Prison Rape Elimination Act (“PREA”), which appears to be

pending while an investigation is being conducted. (Id.) Plaintiff has also filed a

motion for leave to proceed in forma pauperis (Doc. No. 5.)

II.   LEGAL STANDARD

      Under 28 U.S.C. § 1915A, the Court is obligated, prior to service of process,

to screen a civil complaint in which a prisoner is seeking redress from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

1915A(a); James v. Pa. Dep’t of Corr., 230 F. App’x 195, 197 (3d Cir. 2007). The

Court must dismiss the complaint if it fails to state a claim upon which relief can

be granted. 28 U.S.C. § 1915A(b)(1); Mitchell v. Dodrill, 696 F. Supp. 2d 454,

471 (M.D. Pa. 2010). The Court has a similar obligation with respect to actions

brought in forma pauperis. See 28 U.S.C. § 1915(e)(2). In performing this

mandatory screening function, a district court applies the same standard applied to

motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Mitchell, 696 F. Supp. 2d at 471.

      When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff.

See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The


                                          2
Court’s inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and

Iqbal, pleading requirements have shifted to a “more heightened form of pleading.”

See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that

the claim is facially plausible. Id. The plausibility standard requires more than a

mere possibility that the defendant is liable for the alleged misconduct. As the

Supreme Court instructed in Iqbal, “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has

alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)).

      Accordingly, to determine the sufficiency of a complaint under Twombly

and Iqbal, the United States Court of Appeals for the Third Circuit has identified

the following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint

“not entitled” to the assumption of truth; and (3) determine whether any “well-

pleaded factual allegations” contained in the complaint “plausibly give rise to an

entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d

Cir. 2010) (citation and quotation marks omitted).


                                            3
      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230

(3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993)). A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d

Ed. 2004)).

      In conducting its screening review of a complaint, the court must be mindful

that a document filed pro se is “to be liberally construed.” Estelle v. Gamble, 429

U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,” must be

held to “less stringent standards than formal pleadings drafted by lawyers” and can

only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him

to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).




                                           4
III.   DISCUSSION

       While Plaintiff does not specifically mention 42 U.S.C. § 1983, the Civil

Rights Act, in liberally construing the complaint, it appears that Plaintiff is seeking

to vindicate his federal rights. (Doc. No. 1-1.) However, because Plaintiff does

not have a cause of action directly under the Constitution of the United States, nor

does he identify another source of a federal right alleged to have been violated, the

Court construes it as invoking the Court’s federal jurisdiction pursuant to 42

U.S.C. § 1983. See, e.g., Bean v. McFarland, Civ. No. 15-228, 2015 WL 1431124,

at *2 (W.D. Pa. Mar. 27, 2015).

       To state a viable § 1983 claim, a plaintiff must plead two essential elements:

1) that the conduct complained of was committed by a person acting under color of

state law, and 2) that said conduct deprived the plaintiff of a right, privilege, or

immunity secured by the Constitution or laws of the United States. Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 580-81 (3d Cir. 2003). Further, § 1983

is not a source of substantive rights. Rather, it is a means to redress violations of

federal law by state actors. Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002).

       Plaintiff has named SCI-Benner as a Defendant in this action. (Doc. No. 1-

1.) However, other than being named in the caption of the complaint, the body of

the complaint contains no allegations against SCI-Benner. (Doc. No. 1.) This

form of pleading is patently inadequate since it fails to allege facts that give rise to


                                           5
a plausible claim for relief. See Hudson v. City of McKeesport, 241 F. App’x 519

(3d Cir. 2007) (affirming dismissal of defendant who was only named in caption of

case). Moreover, SCI-Benner is not subject to suit under 42 U.S.C. § 1983 and

will be dismissed with prejudice pursuant to the screening provisions of the PLRA.

See Smith v. Samuels, Civ. No. 12- 524, 2013 WL 5176742, at *4 (M.D. Pa. Sept.

12, 2013) (“Courts have repeatedly recognized that a prison or correctional facility

is not a person for purposes of civil rights liability.”) Will v. Michigan Dep’t of

State Police, 491 U.S 58, 64 (1989) (holding that a State is not a “person[]” under §

1983); Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000); Beattie v.

Dep’t of Corr. SCI-Mahanoy, Civ. No. 08-00622, 2009 WL 533051, at *6 (M.D.

Pa. Mar. 3, 2009); Davis v. Pa. Bd. of Prob. And Parole, Civ. No. 05-330J, 2006

WL 3308440, at *5 (W.D. Pa. Oct. 13, 2006).

      Regarding Defendant Sherman, he appears to be a prisoner at SCI-Benner.

(Doc. No. 1-1 at 1.) The Court finds that the complaint against Plaintiff’s fellow

prisoner fails to show that Sherman acted under color of state law as is required to

state a claim under § 1983. Because Sherman is not a person acting under color of

state law, he is not a properly named Defendant. See Simonton v. Tennis, 437 F.

App’x 60 (3d Cir. 2011) (affirming district court’s dismissal pursuant to the PLRA

of a claim against a fellow inmate who allegedly assaulted a state prisoner and

finding that the fellow inmate was not a state actor and did not act under color of


                                           6
state law, and thus, could not be liable under § 1983); Bean v. MacFarland, Civ.

No. 15-228, 2015 WL 1431124, at *2 (W.D. Pa. Mar. 27, 2015)

      Consequently, because neither Defendant is subject to suit under 42 U.S.C. §

1983, the complaint will be dismissed for failure to state a claim upon which relief

may be granted. Plaintiff will not be granted leave to amend, as any amendment

against either Defendant would be futile. See Foman v. Davis, 371 U.S. 178, 182

(1962) (finding that the court may deny a motion to amend where the amendment

would be futile).

IV.   CONCLUSION

      For the foregoing reasons, Plaintiff’s complaint (Doc. No. 1), will be

dismissed. An appropriate order follows.



                                 s/Sylvia H. Rambo
                                 SYLVIA H. RAMBO
                                 United States District Judge

Dated: November 29, 2018




                                         7
